In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 20-2131 & 20-2297
UNITED STATES OF AMERICA,
                                Plaintiff-Appellee/Cross-Appellant,
                                 v.

BRYANT LOVE,
                             Defendant-Appellant/Cross-Appellee.
                    ____________________

        Appeals from the United States District Court for the
         Northern District of Indiana, Hammond Division.
           No. 2:17CR2-001 — Philip P. Simon, Judge.
                    ____________________

   ARGUED FEBRUARY 24, 2021 — DECIDED AUGUST 6, 2021
                ____________________

   Before FLAUM, MANION, and KANNE, Circuit Judges.
    MANION, Circuit Judge. Bryant Love pleaded guilty to mul-
tiple drug counts and a felon-in-possession count. The gov-
ernment proposed three prior oﬀenses to trigger the Armed
Career Criminal Act’s 15-year mandatory minimum sentence:
1) 1994 Illinois armed robbery; 2) 2009 federal distribution of
crack cocaine; and 3) 2015 Indiana Class D battery resulting in
bodily injury.
2                                      Nos. 20-2131 & 20-2297

    Love argued the ACCA should not apply for two reasons.
First, he claimed he received a “restoration of rights” letter
without an express reference to guns after he was released on
the 1994 Illinois armed robbery conviction. Second, he argued
his 2015 Indiana Class D battery-resulting-in-bodily-injury
conviction was not a crime of violence under the ACCA.
    The judge held the armed robbery conviction was an
ACCA predicate but agreed with Love that the battery-result-
ing-in-bodily-injury conviction was not, as a categorical mat-
ter, a “violent felony,” so Love did not have three ACCA pred-
icates so he was not an armed career criminal. The judge sen-
tenced Love to 96 months on each count, to be served concur-
rently. Love and the government both appeal.
    Love argues the judge was wrong about the armed rob-
bery conviction but right about the battery-resulting-in-bod-
ily-injury conviction, and he argues the judge was wrong
about two other sentencing issues. The government argues
the exact opposite. We agree with the government and reverse
and remand.
                       I. Background
    Love sold crack to a conﬁdential informant a few times.
Oﬃcers searched his apartment and found crack in the
kitchen. They also found two guns and ammunition in a
hutch in an adjoining room. About 15 feet separated the drugs
from the guns. Love pleaded guilty to three drug counts and
one felon-in-possession count (18 U.S.C. § 922(g)(1)).
   A violation of 18 U.S.C. § 922(g)(1) causes a default sen-
tencing range of 0 to 10 years. 18 U.S.C. § 924(a)(2). But the
ACCA increases the penalty to a 15-year mandatory
Nos. 20-2131 & 20-2297                                        3

minimum if the defendant had three previous convictions for
violent felonies or serious drug oﬀenses. 18 U.S.C. § 924(e)(1).
     The government proposed three ACCA predicates: 1) 1994
Illinois armed robbery; 2) 2009 federal distribution of crack
cocaine; and 3) 2015 Indiana Class D battery resulting in bod-
ily injury. Both parties agree that the 2009 federal drug con-
viction satisﬁes the ACCA. The judge held the armed robbery
conviction satisﬁes the ACCA but the battery-resulting-in-
bodily-injury conviction does not. So Love was not consid-
ered an armed career criminal and the judge did not apply the
mandatory minimum.
   The judge found Love possessed a loaded ﬁrearm “in con-
nection with” drug traﬃcking. So the judge applied USSG §
2K2.1(b)(6)(B)’s four-level enhancement. This produced a
guidelines range of 57 to 71 months. The judge also consid-
ered Love’s eight pending charges—some “very distress-
ing”—as 18 U.S.C. § 3553(a) sentencing factors. The judge
noted Love’s “shocking drum beat of criminal behavior.”
    The judge sentenced Love to 96 months on each count,
concurrent. Both parties appeal. Love argues the judge was
wrong about the armed robbery conviction. He claims he was
“mousetrapped” after that conviction, so it cannot count as an
ACCA predicate. Love also argues the judge erred in holding
that he possessed a ﬁrearm “in connection with” drug traf-
ﬁcking and erred in considering the facts underlying the eight
pending charges. The government argues the judge was
wrong about the battery-resulting-in-bodily-injury convic-
tion.
4                                       Nos. 20-2131 & 20-2297

                      II. Mousetrapping?
    Love argues that his 1994 Illinois armed robbery convic-
tion does not count as an ACCA predicate. On appeal, his
only argument regarding this prior conviction is that the dis-
trict judge made an erroneous ﬁnding of fact.
    Section 921(a)(20) says that if a defendant received resto-
ration of his civil rights following a prior conviction, and that
restoration does not expressly say he may not possess ﬁre-
arms, then that prior conviction does not count as an ACCA
predicate: “Any conviction which has been expunged, or set
aside or for which a person has been pardoned or has had civil
rights restored shall not be considered a conviction for pur-
poses of this chapter, unless such pardon, expungement, or
restoration of civil rights expressly provides that the person
may not ship, transport, possess, or receive ﬁrearms.” 18
U.S.C. § 921(a)(20). This “anti-mousetrapping provision” ap-
plies if “the state sent [defendant] a document stating that his
principal civil rights have been restored, while neglecting to
mention the continuing ﬁrearms disability … .” Buchmeier v.
United States, 581 F.3d 561, 566–67 (7th Cir. 2009).
    Love had the burden to prove by a preponderance of the
evidence that his rights were restored. United States v. Foster,
652 F.3d 776, 793 (7th Cir. 2011). Love acknowledges that alt-
hough we review application of the ACCA de novo, we review
underlying factual ﬁndings for clear error. Kirkland v. United
States, 687 F.3d 878, 882–83 (7th Cir. 2012).
   The district judge presented a thorough review of the evi-
dence. He considered the testimony of the Assistant Chief
Record Oﬃcer for the Illinois Department of Corrections. The
judge also considered a transcript oﬀered by Love of the
Nos. 20-2131 & 20-2297                                          5

testimony of an Illinois DOC lawyer in a diﬀerent case. The
judge considered the lack of a stipulation about Love’s receipt
of any discharge letter. He considered the lack of testimony
from Love himself about any notice he received regarding res-
toration of rights following the subject prior conviction. Love
never presented any notice allegedly given to him. The judge
also carefully considered and rejected Love’s invocation of the
“presumption of regularity” doctrine. The judge determined
that the most persuasive proof came from the Record Oﬃcer,
who said it was not the practice of the institution that dis-
charged Love to provide restoration-of-rights letters, and who
said no such letter was found in Love’s DOC ﬁle. So the judge
concluded Love had not demonstrated that he received a no-
tice about the restoration of his civil rights that failed to men-
tion a continuing ﬁrearms limitation.
    On appeal, Love invites us to re-weigh the evidence. But
our review of the facts is limited to clear error, and we do not
see any here. So Love’s 1994 Illinois armed robbery conviction
counts as an ACCA predicate.
 III. 2015 Indiana Class D battery resulting in bodily injury
    Relying on our decision in Flores v. Ashcroft, 350 F.3d 666
(7th Cir. 2003), and the Supreme Court’s decision in Curtis
Johnson v. United States, 559 U.S. 133 (2010), the district court
determined that Love’s conviction under the version of Indi-
ana Code 35-42-2-1(a)(2)(A) applicable in 2013 did not satisfy
the ACCA’s elements clause. The government appeals. As the
question of whether a prior oﬀense was a violent felony under
the ACCA is a question of law, we review de novo. United
States v. Lockett, 782 F.3d 349, 352 (7th Cir. 2015).
6                                       Nos. 20-2131 & 20-2297

    After the Supreme Court struck down the ACCA’s resid-
ual clause as unconstitutionally vague in Samuel Johnson v.
United States, 576 U.S. 591, 606 (2015), the only way Love’s
2015 conviction for Indiana Class D battery resulting in bodily
injury qualiﬁes as an ACCA predicate is if it satisﬁes the
ACCA’s elements clause, which in relevant part deﬁnes “vio-
lent felony” to be any crime punishable by imprisonment for
more than one year that “has as an element the use, attempted
use, or threatened use of physical force against the person of
another … .” 18 U.S.C. § 924(e)(2)(B)(i).
    We generally employ the categorical approach to deter-
mine whether a prior felony satisﬁes the ACCA’s elements
clause. Mathis v. United States, 136 S. Ct. 2243, 2247 (2016);
Descamps v. United States, 570 U.S. 254, 260–61 (2013). That is,
“we consider whether the elements of the prior felony re-
quired the prosecution to prove defendant used, attempted to
use, or threatened to use physical force against the person of
another.” Portee v. United States, 941 F.3d 263, 266 (7th Cir.
2019). When a statute sets out alternative elements rather than
alternative means or facts to satisfy a single element, the stat-
ute is divisible and we apply the modiﬁed categorical ap-
proach. United States v. Ker Yang, 799 F.3d 750, 753 (7th Cir.
2015). We glance at limited documents in the prior case to de-
termine which alternative element formed the basis of the
conviction. Id.; Shepard v. United States, 544 U.S. 13, 16 (2005).
    Under either approach, we do not consider the factual de-
tails about what defendant actually did to deserve the prior
conviction. After all, the ACCA’s elements clause deﬁnes “vi-
olent felony” in terms of elements, not in terms of actual factual
details. So we do not consider what defendant actually did.
Instead, we consider the minimum elements a prosecutor had
Nos. 20-2131 & 20-2297                                           7

to prove to support a conviction under the State’s criminal
statute. We consider the version of the State’s criminal statute
in eﬀect at the time of the oﬀense. See United States v. Bennett,
863 F.3d 679, 680 (7th Cir. 2017).
    Here, the parties agree Love was convicted of a Class D
felony under Indiana Code 35-42-2-1(a)(2)(A). The oﬀense oc-
curred in 2013, when that statute said:
   (a) A person who knowingly or intentionally touches
   another person in a rude, insolent, or angry manner
   commits battery, a Class B misdemeanor. However, the
   oﬀense is:
       ….
       (2) a Class D felony if it results in bodily injury to:
            (A) a law enforcement oﬃcer or a person sum-
            moned and directed by a law enforcement of-
            ﬁcer while the oﬃcer is engaged in the execu-
            tion of the oﬃcer’s oﬃcial duty … .
Ind. Code 35-42-2-1(a)(2)(A).
   Indiana (then and now) deﬁned “bodily injury” as
“any impairment of physical condition, including physical
pain.” Ind. Code 35-31.5-2-29.
    The meaning of “physical force” in § 924(e)(2)(B)(i) is a
question of federal law. Curtis Johnson, 559 U.S. at 138. But
we are bound by Indiana’s determination of the elements
of its criminal statute. Id.
   Love’s basic argument is that Indiana’s touching ele-
ment here can be accomplished by a mere unwanted
touch. It is true that a statute that allows conviction for a
mere unwanted touch does not satisfy the ACCA’s
8                                       Nos. 20-2131 & 20-2297

elements clause. In Curtis Johnson, the Supreme Court re-
jected the contention that “physical force” in the ACCA in-
corporated the common-law view that “force” is satisﬁed
by even the slightest oﬀensive touching. Curtis Johnson,
559 U.S. at 139–40. Instead, the Court held that “physical
force” in the ACCA’s elements clause means “violent
force”: “We think it clear that in the context of a statutory
deﬁnition of ‘violent felony,’ the phrase ‘physical force’
means violent force—that is, force capable of causing phys-
ical pain or injury to another person.” Id. at 140.
    But the type of force a statute of prior conviction must
categorically require to satisfy the ACCA’s elements
clause is not much more severe than mere unwanted or
oﬀensive touching. In Stokeling v. United States, 139 S. Ct.
544, 555 (2019), the Supreme Court concluded that the
ACCA’s elements clause covers robbery oﬀenses that de-
pend on the criminal overcoming the victim’s resistance.
This holds true even if the resistance is merely slight,
weak, and feeble. Id. at 553. The force required for com-
mon-law robbery (and for Florida robbery) is suﬃcient
under the elements clause. Id. at 551. Mere snatching of
property from another without overcoming any resistance
does not satisfy robbery statutes requiring force to over-
come resistance. But grabbing a victim’s ﬁngers and peel-
ing them back to steal money constitutes robbery under
such a statute. And that minor level of force also satisﬁes
the ACCA’s elements clause.
    The Stokeling Court embraced Justice Scalia’s Castleman
concurrence, which observed that the “‘hitting, slapping,
shoving, grabbing, pinching, biting, and hair pulling’” re-
lied on by the Castleman majority as satisfying Curtis
Nos. 20-2131 & 20-2297                                            9

Johnson’s deﬁnition of “physical force” in the elements
clause do not bear “‘any real resemblance to mere oﬀen-
sive touching, and all of them are capable of causing phys-
ical pain or injury.’” Stokeling, 139 S. Ct. at 554 (quoting
United States v. Castleman, 572 U.S. 157, 182 (2014) (Scalia,
J., concurring)).
    We summarized Curtis Johnson and Stokeling as requir-
ing “more than the simple oﬀensive touching that the
common law would have called for, but the requirement
to show ‘force suﬃcient to overcome a victim’s resistance’
is not a demanding one.” Klinko v. United States, 928 F.3d
539, 547 (7th Cir. 2019) (internal citation omitted).
    The problem with Love’s argument that Indiana’s
touching element here can be accomplished by a mere un-
wanted touch is that it fails to account for the element of
“bodily injury” required for his crime of prior conviction.
Class B misdemeanor battery only required “knowingly or
intentionally” touching “another person in a rude, inso-
lent, or angry manner.” Ind. Code 35-42-2-1(a). But that
was not Love’s crime. Love’s crime was Class D felony bat-
tery, which by the terms of its elements had to result in
“bodily injury.” Ind. Code 35-42-2-1(a)(2)(A). It is self-evi-
dent in the strict sense that physical force which resulted in
bodily injury was capable of causing bodily injury. Douglas
v. United States, 858 F.3d 1069, 1071 (7th Cir. 2017) (“[F]orce
that actually causes injury necessarily was capable of caus-
ing that injury and thus satisﬁes the federal deﬁnition.”).
We see no reason why Indiana’s deﬁnition of “bodily in-
jury” for these purposes is lower than the low threshold
for the ACCA’s “physical force” as interpreted by Curtis
Johnson and Stokeling. True, Indiana had a heightened level
10                                      Nos. 20-2131 & 20-2297

of battery—Class C felony—for rude, insolent, or angry
touching resulting in “serious bodily injury,” which Indi-
ana deﬁnes in dramatic terms. Ind. Code 35-42-2-1(a)(3).
But this does nothing to undermine the conclusion that In-
diana battery resulting in “bodily injury” is enough to sat-
isfy the ACCA.
     Both the district judge and Love rely on Flores.
    Flores demonstrates that “physical force” in 18 U.S.C. §
16 (comparable to 18 U.S.C. § 924(e)(2)(B)(i)) is not a sim-
ple matter of Newtonian physics.
    Newton’s second law measures force as equal to mass
times acceleration (F = m a). A “dyne” is the amount of
force needed to accelerate one free gram by one centimeter
per second per second. A “newton” is 100,000 dynes, “and
a good punch packs a passel of newtons.” Flores, 350 F.3d
at 672.
    But Flores and Curtis Johnson teach that “physical force”
in these recidivist laws is not the same as physical force in
Newton’s laws. Otherwise, every crime involving a frac-
tion of a dyne as an element would involve “physical
force” and would be a “violent crime.” This would “make
hash of the eﬀort to distinguish ordinary crimes from vio-
lent ones.” Id. So, at law, the diﬀerence between ordinary
crimes involving mere contact and “violent crimes” in-
volving “physical force” is not a matter of quantity but of
quality. Id.
    Flores marked this line with reference to intent and
likelihood: The way to avoid collapsing the distinction be-
tween violent and non-violent oﬀenses “is to insist that the
Nos. 20-2131 & 20-2297                                                       11

force be violent in nature—the sort that is intended to
cause bodily injury, or at a minimum likely to do so.” Id.
   Curtis Johnson cited Flores favorably and adhered to the
logic of its distinctions. But Curtis Johnson, in a manner of
speaking, lowered the bar: “We think it clear that in the
context of a statutory deﬁnition of ‘violent felony,’ the
phrase ‘physical force’ means violent force—that is, force
capable of causing physical pain or injury to another per-
son.” Curtis Johnson, 559 U.S. at 140.
    As we have said: “While mere touching is not enough
to show physical force, the threshold is not a high one; a
slap in the face will suﬃce.” United States v. Duncan, 833
F.3d 751, 754 (7th Cir. 2016).
      Stokeling reaﬃrmed that “physical force means force
capable of causing physical pain or injury.” Stokeling, 139
S. Ct. at 553 (internal quotation marks omitted). Stokeling
asked the Court to adopt a new, heightened understand-
ing of “physical force” as meaning force that is “reasona-
bly expected to cause pain or injury.” Id. at 554. But the
Stokeling Court followed the Curtis Johnson Court and re-
jected that interpretation: “Johnson … does not require any
particular degree of likelihood or probability that the force
used will cause physical pain or injury; only potentiality.”
Id. 1

    1 See also Yates v. United States, 842 F.3d 1051, 1052 (7th Cir. 2016) (“Cur-

tis Johnson stated that the sort of ‘force’ that comes within the elements
clause is ‘force capable of causing physical pain or injury to another per-
son.’”); Duncan, 833 F.3d at 756 (“[N]either Flores nor Curtis Johnson holds
that a crime involving actual or threatened infliction of only pain or minor
injury cannot qualify as a violent felony. A fear of a slap in the face is suf-
ficient under Curtis Johnson. The fact that § 35-42-5-1(2) requires a fear of
12                                              Nos. 20-2131 & 20-2297

    Here, Indiana law required the prosecutor to prove
Love touched a police oﬃcer in a rude, insolent, or angry
manner and to prove that this resulted in bodily injury. If
the touching resulted in bodily injury, then by deﬁnition
the touching was capable of causing bodily injury. And that
is enough for the ACCA. So Love’s 2015 conviction for In-
diana Class D battery resulting in bodily injury counts as
an ACCA predicate.
                           IV. Conclusion
    Love committed three ACCA-predicate oﬀenses. Both
parties agree that the 2009 federal drug conviction predi-
cates the ACCA. The district judge committed no reversi-
ble error in determining the 1994 Illinois armed robbery
conviction predicates the ACCA. But he erred in determin-
ing that the 2015 Indiana Class D battery-resulting-in-bod-
ily-injury conviction does not predicate the ACCA. So
Love must be re-sentenced under the ACCA.
   Love raised two other sentencing issues. He argued the
judge erred by departing upward from the guidelines

only ‘bodily injury’ instead of ‘moderate’ or ‘severe’ bodily injury there-
fore does not exclude it from counting as a violent felony under the
ACCA.”); Colon v. United States, 899 F.3d 1236, 1239 (11th Cir. 2018) (“[A]
felony battery conviction under the Indiana statute necessarily requires
that the defendant use ‘force capable of causing physical pain or injury.’”);
United States v. Vail-Bailon, 868 F.3d 1293, 1301–02 (11th Cir. 2017) (“Ac-
cording to Vail-Bailon, because the Supreme Court included a pinpoint
cite to page 672 of the Flores decision and because, among other things, the
discussion on page 672 includes the articulation of a ‘likelihood’ test, then
that means the Supreme Court was signaling to the reader that it had not
actually adopted the ‘capability’ test it had just expressly announced, but
instead it was incorporating a ‘likelihood’ test that it never bothers to men-
tion. For several reasons, we are not persuaded.”).
Nos. 20-2131 & 20-2297                                         13

based on other pending criminal charges and without giv-
ing speciﬁc, written reasons for the departure. He also ar-
gued the judge erred by imposing the four-level USSG §
2K2.1(b)(6)(B) enhancement even though the government
failed to show Love used or possessed a ﬁrearm “in con-
nection with” another felony.
    In response, the government argues that if we agree
with it about the ACCA, then we need not reach these
other two issues. The government also argues Love would
lose on these two issues anyway.
    Love made no reply to the argument that we need not
address the other two issues if he must be resentenced un-
der the ACCA. Even at oral arguments, the government
reiterated its position that we need not reach these two is-
sues if we agree with it on the ACCA, and still Love made
no reply. So we decline to reach these two issues.
  We reverse and remand for resentencing under the
ACCA.